Citation Nr: 1714482	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  15-02 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for hepatitis C.

2. Whether new and material evidence was submitted to reopen a previously denied claim for service connection for an acquired psychiatric disorder, claimed as post traumatic stress disorder (PTSD).

3. Entitlement to service connection for an acquired psychiatric disorder, claimed as post traumatic stress disorder (PTSD).

4. Whether new and material evidence was submitted to reopen a previously denied claim for compensation benefits for an infection of methicillin-resistant staphylococcus aureus (MRSA), claimed as the result of careless or negligent hospital care, medical or surgical treatment or examination furnished to the Veteran at a VA Medical Center or by employees of the Department of the Veterans Affairs pursuant to 38 U.S.C.A. § 1151 (West 2014).

5. Entitlement to compensation benefits for an infection of MRSA, claimed as the result of careless or negligent hospital care, medical or surgical treatment or examination furnished to the Veteran at a VA Medical Center or by employees of the Department of the Veterans Affairs pursuant to 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May to June of 1965.  

This case comes to the Board of Veterans' Appeals (Board) from an April 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. In the decision, the RO characterized the three issues as requests to reopen previously denied claims for service connection for hepatitis C, an acquired psychiatric disorder and compensation for MRSA, claimed as the result of negligent medical treatment at a VA facility.  The Veteran timely filed an appeal of the denial of all three claims.

The RO had previously denied the three claims in an August 2007 rating decision.  Before issuing that decision, the RO had been unable to obtain copies of the Veteran's service treatment records, instead issuing a memorandum finding that the records were unavailable.  The currently available claims file, however, does include what appears to be a complete copy of the service treatment records.  Thus, the Board has considered whether the previously denied claims must be reconsidered based on the receipt of service department records pursuant to 38 C.F.R. § 3.156(c) (2016).  The Veteran's service treatment records do not, however, contain any information concerning the claimed disabilities that were denied in August 2007 and which the RO refused to reopen in April 2014.  Because only the receipt of "relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim" triggers the need to reconsider, new and material evidence is needed before the Board may consider the merits of the PTSD and MRSA claims.  Id.  (emphasis added).

As for the hepatitis C claim, the record indicates that, although the Veteran did not file a notice of disagreement appealing that claim within one year of the August 2007 decision, he filed a written statement in October 2007 which contained new and material evidence concerning that claim.  The statement also included information about the other claims, but that information was essentially duplicative of information he had provided before.  For this reason - for the hepatitis C claim only - the August 2007 rating decision did not become final and there is no need to reopen that issue before reviewing the claim on its merits.

In January 2017, the Veteran testified at a Travel Board hearing before the undersigned.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for hepatitis C and for an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



	(CONTINUED ON NEXT PAGE)
FINDINGS OF FACT

1. In August 2007, VA denied entitlement to service connection for hepatitis C and PTSD and compensation benefits pursuant to 38 U.S.C.A. § 1151 for MRSA; the Veteran did not file a timely notice of disagreement appealing that decision and, except for the hepatitis C claim, he did not submit new and material evidence within one year of that decision.

2. Evidence submitted since the August 2007 rating decision was unavailable to agency decisionmakers at that time and relates to unestablished facts necessary to establish the Veteran's claim for entitlement to service connection for PTSD and for disability compensation for a MRSA infection pursuant to 38 U.S.C.A. § 1151.

3. The Veteran's claimed MRSA infection was not caused or aggravated by carelessness, negligence, lack of proper skill, or error in judgment on the part of VA in furnishing hospital care, medical or surgical treatment, or examination; nor was the Veteran's MRSA infection the reasonably expected result of medical care or treatment provided by VA.


CONCLUSIONS OF LAW

1. The August 2007 rating decision denying service connection for PTSD and disability compensation for a MRSA infection pursuant to 38 U.S.C.A. § 1151, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.1103, 20.204 (2016).

2. Evidence received since the August 2007 rating decision is new and material and the previously denied claims for service connection for PTSD and for disability compensation for a MRSA infection pursuant to 38 U.S.C.A. § 1151, are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3. The criteria for entitlement to benefits pursuant to 38U.S.C.A. § 1151 for additional disability a MRSA infection, claimed as the result of careless or negligent hospital care, medical or surgical treatment or examination furnished to the Veteran at a VA Medical Center or by employees of the Department of the Veterans Affairs, have not been met. 38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.358 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide notice and assistance to claimants. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  As the Board is granting the requests to reopen previously denied compensation claims for PTSD and for MRSA, further discussion of the VCAA with regard to those claims is unnecessary.  See Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).  

Duty to Notify

The only other issue that will be resolved in today's decision is the merits of the Veteran's request for compensation for a MRSA infection pursuant to 38 U.S.C.A. § 1151.  When VA receives a complete or substantially complete application for benefits, VA must provide notice to the claimant and his or her representative concerning the evidence and information needed to substantiate the claim.  The notice required depends on the general type of claim the Veteran has made.  See e.g. Vasquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).  "As a result, generic notice provided in response to a request for service connection must differ from that provided in response to a request for an increased rating."  Id.

In November 2010, the AOJ mailed a letter to the Veteran explaining what the evidence must establish before a claim may be granted for compensation for additional disability resulting from careless or negligent hospital care, medical or surgical treatment or examination furnished to patients at a VA Medical Center.  The letter also informed the Veteran that the claim had been previously denied in the August 2007 rating decision and that new and material evidence would be needed before that decision would be reconsidered.  This letter satisfied VA's duty to notify with respect to the Veteran's § 1151 claim.

Duty to Assist

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  In his written statements, the Veteran claimed he developed a MRSA infection after VA medical personnel used unsanitary equipment to perform a colonoscopy.  For this reason, the AOJ properly obtained copies of the records from the medical center where the colonoscopy took place and where MRSA was diagnosed and treated.

To help determine whether the MRSA infection was the result of the colonoscopy, the AOJ requested a medical opinion from a VA physician.  The physician reviewed the records in the Veteran's claims file and, with respect to the § 1151 issue, the physician's opinion is adequate and is supported by a clear rationale.  

As the Veteran has not identified any additional evidence pertinent to the claim being decided today, and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to that claim is required to comply with the duty to assist.


II. Requests to Reopen

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).

One exception to the general rule of finality is 38 U.S.C.A. § 5108, which provides that, if new and material evidence is presented with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  "New evidence means evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to establish the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim."  38 C.F.R. § 3.156(a).

"In determining [whether evidence is new and material], the credibility of the evidence is to be presumed. This presumption is made only for the purpose of determining whether the case should be reopened.  Once the evidence is found to be new and material and the case is reopened, the presumption that it is credible and entitled to full weight no longer applies."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In deciding whether new and material evidence has been received, the Board looks to the evidence received since the last final denial of the claim on any basis.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In August 2007, the AOJ denied the claims for service connection for hepatitis C and PTSD.  The decision also denied compensation for a MRSA infection pursuant to 38 U.S.C.A. § 1151.  

The Veteran did not file any statement expressly seeking an appeal within one year after being notified of the August 2007 decision.  He did, however, file a written statement in October 2007.  The current version of 38 C.F.R. § 20.201 (2016) requires that a notice of disagreement be submitted on a specific form prescribed by the Secretary.  But in October 2007, an appeal could be initiated by any "written communication . . . expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result . . ." 38 C.F.R. § 20.201 (2007).  "While special wording is not required, the Notice of disagreement must be in terms which can be reasonably construed as disagreement with that determination and a desire for appellate review."  Id.

The October 2007 statement begins with information about certain in-service wrist injuries, which are not part of this appeal.  With respect to the PTSD claim, the statement provides a narrative of a sexual assault which, according to the Veteran, took place shortly before he was discharged from active duty.  In his statement, he attributed his subsequent depression and suicidal ideation to this experience.  The statement does not, however, indicate a desire to contest the result of the August 2007 rating decision.  Instead, the Veteran indicated his desire to change the status of his application to one for non-service connected pension benefits.  For these reasons, the Board finds that the October 2007 decision was not a notice of disagreement.

The statement did, however, include certain information about the claim for service connection for hepatitis C.  The Veteran wrote that, when he was enrolled in the Navy, he received immunization injections in "an 'assembly line' type of 'affair' that was one recruit after the other, never changing implements between recruits."  Unlike the information about his psychiatric claim - which is essentially duplicative of earlier statements - this information was not submitted to the AOJ prior to October 2007.  Accordingly, the October 2007 statement included new and material evidence only with respect to the denial of service connection for hepatitis C.  

As for service connection for PTSD and for the issue of compensation for a MRSA infection pursuant to 38 U.S.C.A. § 1151, the Veteran did not appeal the August 2007 rating decision; nor did he submit new and material evidence within one year.  Thus, the denial both claims became final in August 2008.  See 38 C.F.R. § 3.156(b).  Because he did submit new and material evidence concerning his hepatitis C claim, the denial of that claim did not become final.  

Service connection for PTSD requires medical evidence diagnosing the disorder in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and, credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  According to the August 2007 rating decision, service connection for PTSD was denied because there was no evidence of "markers" corroborating the Veteran's account of the in-service sexual assault; for example, evidence of behavioral changes shortly after the claimed incident.  

If the claimed stressor is not related to combat, a veteran's lay testimony alone is not enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  In such cases, the record must contain service records or other corroborative evidence that substantiates or verifies the Veteran's testimony or statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of claimed in-service stressors.  See Cohen v. Brown, 10 Vet. App. 128, 142 (1997).  Such corroborating evidence cannot consist solely of after-the-fact medical nexus evidence.  See Moreau, 9 Vet. App. at 396.

Between the denial of the initial claim (August 2007) and the receipt of the pending request to reopen (October 2010), VA published a rule amending its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  75 Fed. Reg. 39843 (July 13, 2010).  This revision adds to the types of PTSD claims in which VA will accept credible lay testimony alone as sufficient to establish occurrence of an in-service stressor without undertaking other development to verify the veteran's account.  However, the primary effect of the amendment to 38 C.F.R. § 3.304(f) is the elimination of the requirement for corroborating evidence of a claimed in-service stressor if it is related to the veteran's "fear of hostile military or terrorist activity."  Because the Veteran's claimed in-service stressor is not related to fear of hostile military or terrorist activity, this regulatory change does not affect the Board's analysis.

As the August 2007 rating decision explains, at the time of the initial denial of the psychiatric disorder claim, the Veteran's statements were the only evidence indicating that an in-service sexual assault actually occurred.  In support of his request to reopen, the Veteran submitted a statement from his brother, which indicated changes in the Veteran's behavior shortly after the claimed assault.  Before joining the Navy, the statement indicates that the Veteran enjoyed shopping and attending concerts: "When he came home from Boot Camp he was so drifferent [sic], he never liked going to the Mall or concerts anymore.  When I asked him why he did not like going any where any more, he would say, it is none of your business."  

For the purpose of deciding whether the psychiatric disorder claim may be reopened, the Board must accept the credibility of the statement of the Veteran's brother.  Justus, 3 Vet. App. at 513.  This statement does not, by itself, prove that the sexual assault occurred as the Veteran says it did.  But the information is similar in nature to the examples provided in 38 C.F.R. § 3.305(f)(5) ("Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.").  

Because the AOJ previously denied service connection for a psychiatric disorder on the grounds that there was no information tending to corroborate the Veteran's account of his in-service stressor, the statement of the Veteran's brother relates to an unestablished fact necessary to establish the claim for service connection for a psychiatric disorder.  38 C.F.R. § 3.156(a).  

As for the claim for compensation for a MRSA infection pursuant to 38 U.S.C.A. § 1151, the AOJ denied the claim in August 2007.  At that time, the evidence consisted of the Veteran's statement attributing a MRSA infection to a colonoscopy which occurred at a VA Medical Center on December 29, 2006 and the medical records from that facility.  As the August 2007 decision explains, the claim was denied because the Veteran was warned of the risk of infection prior to his consent to the colonoscopy; there was no evidence of carelessness or negligence by the medical personnel who performed the procedure; and there was no evidence that the colonoscopy caused the subsequent MRSA infection.  

In his hearing testimony before a decision review officer (October 2014) and before the undersigned (January 2017), the Veteran said that, prior to the colonoscopy, he noticed that "the camera [used in the colonoscopy] was the one that was unsanitary, it was dirty."  He told the decision review officer that, several years later, he underwent another colonoscopy.  Unlike the December 2006 colonoscopy, the Veteran noticed that this time the instruments were "wrapped up in plastic. . . . That showed me right there that the . . . MRSA I got was from the camera . . . the camera was dirty and that's all I needed to . . . you know . . . verify that."  The Veteran further testified that, before the December 2006 colonoscopy, he had no history of chronic or recurring staph infections.  

Once again, for the purpose of ruling on his request to reopen, the Board must treat the Veteran's statements as credible.  Because the AOJ previously denied compensation pursuant to 38 U.S.C.A. § 1151 on the grounds that there was no evidence of negligence in the conduct of the colonoscopy, the Veteran's testimony relates to an unestablished fact necessary to establish his claim for compensation under § 1151.  38 C.F.R. § 3.156(a).  

Thus, new and material evidence has been received with respect to the previously denied psychiatric and §1151 claims.  Both claims are therefore reopened and the Board will proceed to decide the § 1151 claim on its merits.  For the reasons given in the remand section below, more information is needed before the Board can decide the issue of service connection for a psychiatric disorder.  


III.  38 U.S.C.A. § 1151 

A Veteran may be awarded compensation for additional disability, not the result of his willful misconduct, if the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by VA, either by a VA employee or in a VA facility as defined in 38 U.S.C.A. § 1701(3)(A), and the proximate cause of the disability was (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination, or (2) an event not reasonably foreseeable.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.
To establish causation, the evidence must show that the hospital care, medical or surgical treatment or examination resulted in the Veteran's additional disability or death.  Merely showing that a Veteran received care, treatment or examination and that the Veteran has an additional disability or died does not establish causation.  38 C.F.R. § 3.361(c)(1).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability and (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (2) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent. 38 C.F.R. § 3.361(d)(1).  Consent may be express or implied as set forth in 38 C.F.R. § 17.32(b).

As the Board explained in its decision to grant the request to reopen this claim, the Veteran attributes his MRSA infection to a colonoscopy, performed at a VA Medical Center on December 29, 2006.  In his hearing before the decision review officer, the Veteran said that he believed the lack of a plastic covering for the equipment used in the colonoscopy caused his MRSA infection.  He argues that the use of protective plastic covering in his later colonoscopy demonstrates that VA should have taken similar precautions in December 2006: "I do believe [that the lack of plastic covering on the camera caused MRSA] because right after that it was in the news, it was on television how the VA had a lot of this happening throughout the country and not just this place.  And then right after that all the plastic started showing up in all the rooms; your x-ray rooms, everything was plastic."  

At his Board hearing, the Veteran suggested that, based on the timing of the colonoscopy and subsequent MRSA infection, it was reasonable to infer that the colonoscopy caused the infection.  After the colonoscopy, "within say two or three days, I [developed symptoms].  So, I came into the emergency room and they cut it open, said it was MRSA."  
In October 2014, a VA physician provided a medical opinion indicating that the December 2006 colonoscopy was not the cause of the MRSA infection.  The physician's report indicated that he had reviewed the Veteran's medical records, including the operative reports of the colonoscopy and the subsequent treatment for MRSA.  In the physician's opinion, the colonoscopy was necessary and appropriate given the Veteran's symptoms of chronic diarrhea.  The Veteran did not visit the Emergency Room until late February of 2007.  Treatment notes from this visit indicate the presence of tender boils and subsequent testing revealed the presence of MRSA.

To support his opinion, the physician explained that a MRSA infection "occurs soon after the skin barriers are no longer intact.  As a result, this considerable time span [between the colonoscopy and the Emergency Room visit] would not favor the colonoscopy as the culprit.  Moreover MRSA is normally found on the skin surfaces in 30% of individuals.  This condition is called colonization and is one that is asymptomatic."  The physician further explained that it was possible to contract a MRSA infection in other ways: "MRSA is mainly spread by direct skin-to-skin contact, although it can also be spread through dusty and dirty equipment and surroundings.  If someone who is colonized with MRSA touches the skin of a person who is not colonized, this can transfer the bacteria from one to the other."  

The physician concluded, "Had the colonoscopy been the nexus, the infection should have been seen soon after this procedure as the infection does not have a long incubation period.  However this was not the case."  

The Board has reviewed the medical evidence, which is consistent with the October 2014 VA medical opinion.  The colonoscopy took place on December 29, 2006 and the Veteran reviewed a thorough consent form prior to the procedure.  As the medical opinion indicated, the Veteran did not visit the Emergency Room until late February 2007.  The record includes a detailed discharge summary from a VA primary care physician.  It describes the Veteran's health, medical history, living situation and medications at the time of his discharge from a VA homelessness-prevention domiciliary program.  But it does not indicate the presence of MRSA or any other potential complications of the colonoscopy.  Significantly, it reflects the Veteran's medical condition more ten days before the initial emergency room visit and MRSA diagnosis and six weeks after the December 2006 colonoscopy.

As for the timing of the Veteran's MRSA infection, the Board finds that the contemporaneous medical records are more persuasive than the Veteran's recollection at the January 2017 Board hearing, more than ten years after the events he described.  Accordingly, the Veteran's testimony that he developed MRSA symptoms "within say two or three days" does not deserve significant probative weight.  

The contrary opinion of the October 2014 VA physician is consistent with the medical evidence and supported by a persuasive explanation.  Based on that opinion, the preponderance of the evidence favors the conclusion that the Veteran's MRSA infection was unrelated to the December 2006 colonoscopy.  

The October 2014 VA opinion was less helpful on the separate issue of whether there was negligence or carelessness associated with the December 2006 colonoscopy.  But under the circumstances of this case, that omission is insignificant.  See 38 C.F.R. § 3.159(d).  Because it is clear from the medical evidence and from the examiner's opinion that the claimed additional disability (MRSA) was not the result of VA hospital care - otherwise symptoms would have appeared prior to February 2007 - there is no need to decide whether the VA personnel performing the colonoscopy were negligent.  

The claimant has the burden of proving, at least to an equipoise standard, all of the requirements of his claim.  See 38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  Because the preponderance of the evidence weighs against the finding that a causal connection exists between the Veteran's MRSA infection and the December 2006 colonoscopy, the claim for disability compensation pursuant to 38 U.S.C.A. § 1151 must be denied.


	(CONTINUED ON NEXT PAGE)

ORDER

New and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder.  The appeal is allowed to this extent.

New and material evidence has been received to reopen a claim for disability compensation for a MRSA infection pursuant to 38 U.S.C.A. § 1151.  The appeal is allowed to this extent.

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a MRSA infection alleged to have been the result of a colonoscopy performed at a VA Medical Center is denied.


REMAND

The Veteran has suggested that his current psychiatric disorder is the result of a sexual assault he experienced shortly before his discharge from the Navy.  Post service VA psychiatric records indicate that he meets the diagnostic criteria for PTSD.  The Veteran's treating mental health professionals have variously attributed this condition to the in-service sexual assault and to earlier sexual abuse which occurred during his childhood and adolescence.  

The medical evidence that a current psychiatric disability may be the result of events which took place before the Veteran joined the Navy potentially implicates the presumption of soundness.  See Gilbert v. Shinseki, 26 Vet. App. 48, 54 (2012). 

Under this statutory presumption, except for defects, infirmities or disorders noted on an entrance examination, every veteran is generally presumed to have been in sound condition when examined, accepted and enrolled for service.  38 U.S.C.A. § 1111 (West 2014).  "When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service."  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004) (emphasis added).  Because no psychiatric abnormalities were noted on this Veteran's entrance examination, the presumption of soundness applies to this case.

The Board will remand the issue of service connection for a psychiatric disability for a new examination of the Veteran.  The examiner should indicate whether any current psychiatric disability clearly and unmistakably pre-existed service and, if it did, whether there is strong, unequivocal evidence establishing that this disorder was not aggravated by service.  

The Veteran attributes hepatitis C to the use of an "airgun" injection device to administer vaccinations to many different naval recruits.  The Veteran believes the use of the device spread hepatitis C from an infected person to him.  According to the October 2014 VA medical opinion, it is unlikely that the airgun injections caused hepatitis C.  To support this conclusion, the physician cited surveys indicating that a comparable device is associated with a low disease transmission rate.   The physician also indicated that it was more likely that the Veteran's hepatitis C was the result of substance abuse, high risk sexual activity or tattoos.  

In his testimony and written statements, the Veteran indicated that he was given three days leave shortly before being discharged.  During this time, he received a tattoo.  Although the Veteran did not attribute hepatitis C to this tattoo, he is potentially eligible for service connection for the condition if it is the result of any in-service event, including the tattoo.  The October 2014 medical opinion implies that such a link is possible, but does not directly address the probability that the required relationship exists.  For this reason, with respect to the hepatitis C issue, the October 2014 medical opinion is incomplete and the issue will be remanded to obtain an adequate medical opinion.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the claims folder copies of all records of the Veteran's VA treatment since January 2015.

2. After obtaining any identified and outstanding records, arrange an examination to determine the nature and etiology of the Veteran's claimed acquired psychiatric disorder.  The entire claims file must be made available to and be reviewed by the examiner, and it must be confirmed that such records were available for review.  If an examination is necessary, one must be provided.

After the review of the records is complete, the examiner should respond to the following:

(a)What is the most appropriate psychiatric diagnosis at this time?

(b) Is there clear and unmistakable (i.e., unequivocal) evidence that the Veteran's current psychiatric disability existed prior to his entry into service?

(c) If so, is there clear and unmistakable evidence unequivocal evidence that this disorder DID NOT undergo a permanent increase in severity (aggravation)?

(d) If there is clear and unmistakable evidence that the disorder did not undergo a permanent increase in severity (aggravation), is it as least as likely as not (50 percent probability or higher) that the disorder existed during service or is related to any in-service event or occurrence?

In answering questions (b) and (c), the examiner should consider the VA mental health outpatient records attributing PTSD to a sexual assault during active duty service and to sexual abuse during his childhood and adolescence.  

If the examiner is unable to offer the requested opinion, it is essential for the examiner to explain why an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

3. After obtaining any identified and outstanding records, refer the claims file to the examiner who provided the October 2014 VA medical opinion for preparation of an addendum opinion on the nature and etiology of the Veteran's hepatitis C.  If the October 2014 examiner is unavailable for any reason, the requested opinion should be obtained from another qualified person.  If the examiner cannot provide the requested opinions without a new examination, a new examination should be arranged.

The examiner must then opine whether it is at least as likely as not (50 percent or more probability) that the Veteran's hepatitis C were incurred in service or is the result of any disease, injury or event in service, including the use of an "air gun" on multiple recruits to administer vaccinations during service and the Veteran's statement that he received a tattoo shortly before his discharge from active duty.

4. After the requested development has been completed, the AOJ should review all medical reports for compliance with the directives of this remand.  If any report is deficient in any manner, the AOJ must implement corrective procedures at once.

5. After completing any additional development deemed necessary, readjudicate the claims.  If any benefit requested on appeal is not granted to the appellant's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


